1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
3
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6    MARTIN CHAVEZ-ZARATE
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                 ) No. 1:98-cr-05149-LJO
12                                             )
                       Plaintiff,              )
13                                             )
                                                 SEALING ORDER
             vs.                               )
14                                             )
                                                 JUDGE: Hon. Lawrence J. O’Neill
     MARTIN CHAVEZ-ZARATE,                     )
15
                                               )
16                    Defendant-Movant.        )
                                               )
17                                             )
18           IT IS HEREBY ORDERED that the Request to Seal Exhibit D to Defendant-Movant’s
19   Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) be granted so that medical
20   information is not available on the public docket. The Request and its Exhibit D are to be
21   provided to the Court and Assistant United States Attorney Karen Ann Escobar.
22          These documents shall remain under seal until further Order of the Court.
23
     IT IS SO ORDERED.
24
25      Dated:        January 24, 2020                   /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES DISTRICT JUDGE
26
27
28


      Sealing Order
